       Case 19-05743             Doc 22       Filed 05/22/19 Entered 05/22/19 16:04:11                         Desc Main
                                                 Document Page 1 of 1

                                             United States Bankruptcy Court
                                          Northern District of Illinois, Eastern Division

IN RE: Nicholas S Hannon                                          )               Chapter 13
       Yolanda B Hannon                                           )               Case No. 19 B 05743
       Debtor(s)                                                  )               Judge LaShonda A. Hunt

                                                       Notice of Motion

     Nicholas S Hannon                                                         Debtor A ttorney: Cutler & A s s ociates Ltd
     Yolanda B Hannon                                                          via Clerk's ECF noticing procedures
     1430 Ellisville Lane
     Schaumburg, IL 60193


                                                                               >    Dirksen Federal Building
On June 17, 2019 at 10:30 am, I will appear at the location listed to the      >    219 South Dearborn
right, and present this motion.                                                >    Courtroom 719
                                                                               >    Chicago, IL 60604
I certify under penalty of perjury that this office caused a copy of this
notice to be delivered to the persons named above by U.S. mail or by the
                                                                               /s/ MARILYN O. MARSHALL
methods indicated on or before Thursday, May 23, 2019.
                                                                               MARILYN O. MARSHALL, TRUSTEE

                                   Motion to Dismiss Case For Unreasonable Delay

Comes now Marilyn O. Marshall, Standing Trustee, and requests that this case be dismissed, as Debtor(s) failed to file the
required documents pursuant to 11 USC §521, §1307, §349, and Rule 3015, and in support thereof states the following:

1.   Debtor(s) filed for Chapter 13 on 03/04/2019.

2.   The debtor(s) have failed to resolve the pending objection(s) to the plan.

3.   The debtor(s) have failed to amend schedule B to list the value of their assets.

4.   The debtor's failure to confirm a plan in a timely manner constitutes unreasonable delay.

WHEREFORE, the Trustee prays that this case be dismissed, and for any and all other relief this court deems just and proper.


Office of the Chapter 13 Trustee                                               /s/ MARILYN O. MARSHALL
224 S Michigan Ave                                                             MARILYN O. MARSHALL, TRUSTEE
Ste 800
Chicago, IL 60604
(312) 431-1300
